         Case 1:17-cr-00548-PAC Document 199 Filed 11/26/19 Page 1 of 1
                                                   U.S. Department of Justice
                       Exhibit A – Government’s Classified Filings
                       United States v. Schulte, S2United
                                                    17 Cr.States
                                                           548 (PAC)
                                                                 Attorney
                                                       Southern District of New York

                                                       The Silvio J. Mollo Building
                                                       One Saint Andrew’s Plaza
                                                       New York, New York 10007


                                                       November 26, 2019



Via ECF
The Honorable Paul A. Crotty
United States District Judge
Southern District of New York
United State Courthouse
500 Pearl Street, Courtroom 14C
New York, New York 10007

       Re:     United States v. Joshua Adam Schulte, S2 17 Cr. 548 (PAC)

Dear Judge Crotty:

        We write to provide notice of additional classified filings by the Government. Today, the
Government filed two classified motions, with accompanying classified exhibits and declarations:
(1) a motion for redaction and/or substitution/summary at trial of classified information, pursuant
to Sections 6 and 8 of the Classified Information Procedures Act (“CIPA”); and (2) a motion for
witness security measures pursuant to Section 6 of CIPA, in which, among other things, the
Government seeks a partial courtroom closure for certain witnesses from the Central Intelligence
Agency.

                                                       Respectfully submitted,
                                                       GEOFFREY S. BERMAN
                                                       United States Attorney

                                                 By:                /s/
                                                       David W. Denton, Jr.
                                                       Sidhardha Kamaraju
                                                       Matthew Laroche
                                                       Assistant United States Attorneys
                                                       Tel.: 212-637-2744 / 6523 / 2420

Cc: Defense Counsel (via ECF)
    Daniel Hartenstine, Classified Information Security Officer (via Email)
